DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 Response to Amendment
Claims 1, 2, 4-15 and 17-21 are currently pending. Claims 9-11, 20, and 21 have been amended to overcome the objections set forth in the Final Office Action mailed on 13 April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 11 are further rejected due to their dependency to claim 9.
Claim 9 recites the limitation “the characteristic” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “at least one characteristic” or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stut et al. ‘373 (US Pub No. 2020/0219373, foreign application priority date 28 June 2017) in view of Carlton-Foss ‘518 (US Pub No. 2008/0129518 – previously cited).
Regarding claim 1, Stut et al. ‘373 teaches a fall prediction system (Abstract), comprising:
a wearable device for a user ([0023]);
a beacon, not worn or carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard (Fig. 1 apparatus 2 and [0021], [0023]; [0021] recites “the apparatus 2 can comprises one or more sensors 8 for measuring the movements of the user, and/or for measuring one or more environmental parameters that can affect the fall risk of the user.” [0023] recites that “the components of the apparatus 2 may be distributed between two or more housings or devices,” indicating that the sensors 8 of the apparatus 2 may be in either the first device or second device as mentioned in [0023].); and

wherein at least one of the beacon and the controller are further adapted to generate a fall prevention output responsive to at least one of the beacon signal and the fall risk value ([0039]).
Stut et al. ‘373 teaches that the apparatus 2 could be a pendant ([0023]). Stut et al. ‘373 teaches all of the elements of the current invention as mentioned above except for wherein the wearable device is a head-wearable device.
Carlton-Foss ‘518 teaches a wearable fall detection monitor device that could be worn on the head or a pendant ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the head-wearable device of Carlton-Foss ‘518 for the pendant apparatus of Stut et al. ‘373 as Stut et al. ‘373 teaches that fall monitors can be in various styles including a pocket version, a version clipped to a belt, a version attached to the head, or a pendant 
Regarding claim 2, Stut et al. ‘373 teaches wherein the controller is further adapted to: compare the fall risk value to a fall risk threshold ([0026]; “the feedback can be provided in the form of an audible tone or message. In some cases the feedback may only be provided once the fall risk is deemed to be high (e.g. above a threshold).”).
Regarding claim 4, Stut et al. ‘373 teaches wherein the hazard comprises at least one of a wet floor, surface color change, stairway, clutter, debris, terrain, crack in a walkway, lighting, contrast between objects, broken or absent grab bar, furniture, cupboard or shelving, vegetation, pet, child, power cord, doorway, chemical spill, icy floor, traffic, moving floor or escalator, hole, edge, rug, and carpet ([0021]; “the lighting conditions around the user”).
Regarding claim 5, Stut et al. ‘373 teaches wherein the beacon comprises a wireless transceiver ([0021]; “wireless transmission”).
Regarding claim 6, Stut et al. ‘373 teaches wherein the beacon comprises a sensor ([0021]; “one or more sensors 8”).
Regarding claim 7, Stut et al. ‘373 teaches wherein the sensor comprises at least one of a thermometer, camera, microphone, hygrometer, anemometer, infrared camera, proximity sensor, motion sensor, radar, and sonar ([0021]; “accelerometer and/or gyroscope” and “position or location sensor”).
Regarding claim 8, Stut et al. ‘373 teaches wherein the beacon comprises a user interface adapted to receive data related to the hazard (Fig. 1 user interface 10 and [0022]).
Regarding claim 9, Stut et al. ‘373 teaches a sensor operatively connected to the head-wearable device (as previously mentioned in the 35 U.S.C. 103 rejection for claim 1) and adapted to detect at least one characteristic of the user and generate at least one sensor signal based on the characteristic, 
Regarding claim 10, Stut et al. ‘373 teaches wherein the controller is further adapted to determine the fall risk value based on the beacon signal and the at least one sensor signal ([0026]; A value is being compared to a threshold, indicating that some fall risk value is being calculated.).
Regarding claim 11, Stut et al. ‘373 teaches wherein the fall prevention output comprises transmission of at least one of the at least one characteristic and the fall risk value to one or more of a caregiver, medical professional, and the user ([0026]).
Regarding claim 12, Stut et al. ‘373 teaches wherein the controller is further adapted to transmit the beacon signal to a premises network ([0061]; Internet or wireless telecommunication systems).
Regarding claim 13, Stut et al. ‘373 teaches wherein the controller is further adapted to detect a fall (Abstract, [0001]).
Regarding claims 14, 15, and 18-20, Stut et al. ‘373, as modified by Carlton-Foss ‘518, teaches a method, comprising: the recited steps.
Regarding claim 17, Stut et al. ‘373 teaches wherein the beacon signal comprises at least one of information related to a location of the hazard ([0026]; “Feedback could also or alternatively be 
Regarding claim 21, Stut et al. ‘373, as modified by Carlton-Foss ‘518, teaches a fall prediction system, comprising: the recited elements.
 Response to Arguments
Applicant mentions in the Remarks filed 13 September 2021 that the claims are in condition for allowance. However, upon further consideration, Examiner has found Stut et al. ‘373 to teach the claimed subject matter. As such, the claims are now rejected under 35 U.S.C. 103 over Stut et al. ‘373 in view of Carlton-Foss ‘518.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodgers ‘731 (US Pub No. 2008/0021731) teaches monitoring a patient to prevent and reduce falling. Heaton et al. ‘385 (US Pub No. 2018/0000385 – cited by Applicant in IDS filed 12 January 2022) teaches a fall prediction system. Both Rogders ‘731 and Heaton et al. ‘385 teach a fall prediction system similar to that of Stut et al. ‘373 that would work equally well in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791